DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This office correspondence is in response to the application filed on 06/01/2021.
3.    Claim 1  is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11024200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application is  method  for relates to content format conversion verification, and more specifically, to checksum-based content format conversion verification. , while U.S. Patent No. 11,024,200 B2  is the same invention for content format conversion verification, where method involves receiving an original content file and a checksum at content provider computer system from a client computer system. The original content file is converted  to a target format at a content provider computer system. A converted content file is generated in the target format. Another checksum is generated  for the converted content file. The original content file and the checksum are sent to a client computer system, and hence ensures easy and more efficient verification of file format conversion output file.

Instant Application
Patent No:  US 11,024,200 B2
Claim1. A method for content conversion verification, 

comprising: converting, at a first computer system, an original content file to a target format, generating a converted content file in the target format; 


generating a checksum for the converted content file; and

 sending the original content file and the checksum to a second computer system.
Claim1. A method for content conversion verification for a secondary use of an original content file, 
comprising: converting, at a first computer system, the original content file to a target format to generate a converted content file in the target format; 

generating a checksum for the converted content file; and 


sending the original content file and the checksum to a second computer system, wherein the original content file is sent only once to the second computer system but the checksum is generated and sent to the second computer system every time the secondary use of the original content file is requested by the second computer system, wherein the original content file is converted to the target format and a local checksum is generated for a file in the target format in the second computer system simultaneously so that the checksum received from the first computer system and the local checksum can be compared as soon as conversion and the generation process has started to verify in the second computer system that the conversion to the target format at the second computer system was successful.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1  is rejected under 35 U.S.C. 103 as being unpatentable over Willis (Pub No: US 2009/0286560 A1) in view of Blom et al. (Pub No: US 2009/0307748 Al).


Regarding claim 1, Willis teaches a method for content conversion verification (Willis Fig 2 ), comprising: converting, at a first computer system, an original content file to a target format (Willis [0019] convert the media content from a first format to a second format), 
generating a converted content file in the target format (Willis[0027] generate output audio in common formats including MP3; WMA; M4A (AAC); QCP file format).
Willis does not teach generating a checksum for the converted content file; and sending the original content file and the checksum to a second computer system.
However Blom teaches generating a checksum for the converted content file (Blom [0035] Fig 3,  checksum is calculated and converted to a user friendly output format based on the preferred output format selected by the user. In addition the checksum may be calculated based on selectable, by the user or randomly generated, keying material);  and sending the original content file and the checksum to a second computer system (Blom [0046] Fig 4 b transfer preferred output format and checksum interpreted as sending the original content file and checksum to a device interpreted as second computer system as shown in Fig 4 c , user friendly format selected one preferred output format selected interpreted as original content file is sent only once to the second computer system). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Willis by incorporating the teachings of Blom.
 Doing so help to verify that a computer system is configured as one expects, i.e. it can provide some integrity verification of the present device/system configuration, e.g. that important functions are intact and free of malware. A specially important aspect of this is creating trusted paths, e.g. making sure that what is entered on the keyboard really reaches the application, and that the output of a computation agrees with what is actually displayed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455